
	
		III
		112th CONGRESS
		2d Session
		S. RES. 394
		IN THE SENATE OF THE UNITED STATES
		
			March 12, 2012
			Mr. Kerry (for himself,
			 Mr. Barrasso, Mrs. Gillibrand, Mrs.
			 Shaheen, Mr. Lugar,
			 Mr. Casey, Mr.
			 Enzi, and Mr. Schumer)
			 submitted the following resolution; which was considered and agreed
			 to
		
		RESOLUTION
		Commemorating the 150th anniversary of
		  Italian Unification and the beginning of warm and abiding relations between the
		  people of the United States and Italy.
	
	
		Whereas it has been 150 years since March 17, 1861, when
			 the parliament of a united Italy proclaimed Victor Emmanuel II their
			 king;
		Whereas the story of the Italian Risorgimento, in
			 particular Giuseppe Garibaldi’s heroic adventures, have inspired generations of
			 Americans;
		Whereas, between 1880 to 1920, an estimated 4,000,000
			 Italian immigrants arrived in the United States to settle and help build our
			 Nation;
		Whereas today there are almost 18,000,000 Americans of
			 Italian ancestry whose contributions to our society are diverse and
			 profound;
		Whereas Italy has been a loyal NATO ally and a major
			 strategic partner for over 60 years;
		Whereas Italian-Americans have made enormous contributions
			 to the United States; and
		Whereas Italy remains a steadfast partner in the defense
			 of a shared vision of fundamental human rights and the preservation of
			 democratic ideals: Now, therefore, be it
		
	
		That the Senate—
			(1)recognizes the
			 150th anniversary of the foundation of the modern state of Italy;
			(2)celebrates the
			 ties of kinship and shared democratic values that unite the two countries
			 across the Atlantic;
			(3)honors the
			 service and sacrifice of Italy’s soldiers, sailors, and airmen alongside United
			 States forces most recently in Iraq, Afghanistan, and Libya; and
			(4)reaffirms the
			 friendship between the Government and people of the United States and the
			 Government and people of Italy.
			
